Plaintiff in error was convicted on an information charging that he did unlawfully transport eight gallons of whisky from a point in Pawnee county unknown to a point about a quarter of a mile north of Hallett, in said county, and in accordance with the verdict of the jury he was sentenced to pay a fine of $50 and be confined in the county jail for 30 days. From the judgment an appeal was taken, by filing in this court on March 10, 1925, petition in error with case-made. No brief has been filed and the case was submitted on the record. We have examined the record and discover no prejudicial error. There is no question in our minds of the defendant's guilt, and the judgment of the lower court is affirmed.